 Case 1:21-cr-00040-DKW Document 1 Filed 03/25/21 Page 1 of 5       PageID #: 1



                                                                      FILED IN THE
                                                             UNITED STATES DISTRICT COURT
JUDITH A. PHILIPS                                                 DISTRICT OF HAWAII
                                                                March 25, 2021 4:46 pm (ea)
Acting United States Attorney                                 Michelle Rynne, Clerk
                                                              Michelle Rynne, Clerk of
                                                                                    of Cou
                                                                                       Court
                                                                                           rt

District of Hawaii

CRAIG S. NOLAN
MICHAEL NAMMAR
Assistant United States Attorneys
Room 6- 100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Fax: (808) 541-2958
E-Mail: Craig.Nolan@usdoj.gov
         Michael.Nammar@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,             )   CR. NO. CR 21-00040 JMS
                                      )
                  Plaintiff,          )   INFORMATION
                                      )
      vs.                             )   (18 U.S.C. §§ 1343 and 1346]
                                      )
KANANIPADEKEN,                        )
                                      )
                  Defendant.          )
____________                          )

                                INFORMATION

The United States Attorney charges:
 Case 1:21-cr-00040-DKW Document 1 Filed 03/25/21 Page 2 of 5             PageID #: 2




                            Honest Services Wire Fraud
                           (18 U.S.C. §§ 2, 1343, and 1346)

      1.     In or about and between January 2017 and March 2020, both dates

being approximate and inclusive, within the District of Hawaii and elsewhere,

Defendant KANAN! PADEKEN and William Wong, charged elsewhere, devised

and intended to devise a scheme and artifice to defraud and deprive the citizens of

the City and County of Honolulu and its Department of Planning and Permitting

("DPP") of their rights to the honest and faithful services of Defendant, who was

then employed by DPP as a Building Plans Examiner, through bribery and the

concealment of material information.

      2.     The purpose of the scheme and artifice was for Defendant to secretly

use her official position to enrich herself by soliciting and accepting gifts,

payments, and other things of value from Wong in exchange for favorable official

action, and for Wong to enrich himself by secretly obtaining favorable official

action for himself, his companies, and his clients through corrupt means.

      3.     The scheme and artifice was carried out by the following manner and

means, among others:

             a.     Defendant solicited and accepted gifts, payments, and other

      things of value totaling at least $28,400.00 from Wong. The things of value

      included a bribe of $1,600.00 paid by check and deposited in Defendant's

      account at a credit union in Honolulu, Hawaii on or about October 1, 2018.


                                           2
 Case 1:21-cr-00040-DKW Document 1 Filed 03/25/21 Page 3 of 5          PageID #: 3




             b.    Defendant provided favorable official action on behalf of Wong

      as requested and as opportunities arose, including approving building

      projects submitted for approval to DPP by Wong ahead of projects

      previously submitted by others.

             c.    Defendant and Wong took steps to hide, conceal, and cover up

      Defendant's activity and the nature and scope of their dealings with each

      other, including by their use of text messages between Defendant' s personal

      cell phone and Wong to carry out the scheme, and by their failure to inform

      DPP of the payments by Wong to Defendant in exchange for the expedited

      review of his projects.

      4.     For the purpose of executing the aforesaid scheme and artifice to

defraud, and attempting to do so, Defendant and Wong transmitted and caused to

be transmitted certain writings, signs, signals, and sounds in interstate commerce,

including on or about October 1, 2018, a wire communication by Defendant' s

credit union for the clearing and payment of a check from Wong to Defendant for

$1 ,600.00 deposited into Defendant's account.

      All in violation of Title 18, United States Code, Sections 2, 1343 , and 1346.




                                         3
 Case 1:21-cr-00040-DKW Document 1 Filed 03/25/21 Page 4 of 5               PageID #: 4




                                     Forfeiture Notice

      5.        The allegations set forth in all paragraphs of this Information are

hereby realleged and incorporated by reference for the purpose of noticing

forfeiture pursuant to Title 18, United States Code, Section 98l(a)(l)(C) and Title

28, United States Code, Section 246l(c).

      6.        The United States hereby gives notice to Defendant that, upon

conviction of the offense charged in this Information, the government will seek

forfeiture, in accordance with Title 18, United States Code, Section 98l(a)(l)(C)

and Title 28, United States Code, Section 2461 ( c ), of any and all property, real or

personal, constituting, or derived from, proceeds traceable to the violation of Title

18, United States Code, Section 1343, alleged in this Information, including but

not limited to bribes of $28,400.00 paid by Wong to Defendant in or about and

between January 2017 and March 2020, both dates being approximate and

inclusive.

      7.        If by any act or omission of Defendant, any of the property subject to

forfeiture described in paragraph 6 herein:

             a. cannot be located upon the exercise of due diligence;

             b. has been transferred or sold to, or deposited with, a third party;

             c. has been placed beyond the jurisdiction of the court;


                                             4
     Case 1:21-cr-00040-DKW Document 1 Filed 03/25/21 Page 5 of 5           PageID #: 5
•


                d. has been substantially diminished in value; or

                e. has been commingled with other property which cannot be subdivided

                   without difficulty,

    the United States of America will be entitled to forfeiture of substitute property up

    to the value of the property described above in paragraph 6, pursuant to Title 21,

    United States Code, Section 853(p), as incorporated by Title 28, United States

    Code, Section 2461 (c).

          DATED: March 25, 2021, at Honolulu, Hawaii.




    g~-L~
        iTH A. PHILIPS
    Acting United States Attorney
    District of Hawaii




    Assistant     nited States Attorney




    United States v. Kanani Padeken
    Information
    Cr. No. CR 21 -00040 JMS

                                               5
